Case 1:20-mj-00108-RMM Document 2 Filed 07/13/20 Page 1 of 1

AO 83 (Rev. 06/09; DC 3/2010) Summons in a Criminal Case

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America
v.

___ George D. Whitley, Jr.

 

oo Defendant
OOB:

)

SUMMONS IN A CRIMINAL CASE

)

“~~ === Case No. 20-108M-01 (RMM)
)
)

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

© Indictment © Superseding Indictment @% Information O Superseding Information O} Complaint

© Probation Violation Petition © Supervised Release Violation Petition O Violation Notice © Order of Court

 

Place: United States District Court
333 Constitution Avenue, NW
Washington, DC 20001

 

Courtroom No.:

7, 2nd. Fir., Prettyman Bldg.

 

 

Date and Time:

09/11/2020 1:45 pm

 

 

This offense is briefly described as follows:
Destruction of Government Property - 18 U.S.C. 1361

ANGELA D. CAESAR, Clerk

Date: 07/12/2020 BY:

flora

2020.07.12 21:15:24 -04'00'

 

fssuing officer's signature

Robin M. Meriweather, United States Magistrate Judge

 

Printed name and title

 

] declare under penalty of perjury that I have:

© Executed and returned this summons

Date:

OC Returned this summons unexecuted

 

Server's signature

 

Printed name and title
